ELLISON, J.
This is a proceeding by mandamus to compel the board of public works of the city of St. Joseph to award a contract for the erection of a fire hose house for said city. The respondents demurred to the alternative Avrit and the trial court sustained the demurrer. Relator appealed.
Contracts for public work in St. Joseph are awarded under the provisions of section 9 of the charter (Laws 1903, p. 63). That part of the section bearing on this controversy reads as folloAVS: “All contracts relating to any improvements herein contemplated shall be made by said board, and shall be awarded to the lowest and best bidder, but such board shall have, at all times, the. poAver to reject any and all bids.”
Relator’s petition states his bid was the lowest and best and his compliance Avith all provisions of the law and his readiness to enter into all proper contracts required, and asks that the board be compelled to award him the contract.
We do not see any merit in relator’s view of the case. The petition for the writ must be interpreted with the law under which it is drawn. The charter above quoted leaves to the discretion of the board the decision of which is the best bid. And, furthermore, the board is given, in terms, the authority to reject all bids. No authority is cited by relator in support of his claim, and we are not impressed with the suggestions he makes. The trial court properly interpreted the charter. [Clopton v. Taylor, 49 Mo. App. 117.] *311Under the law the board has such authority and discretion as will place it beyond control by mandamus. [State ex rel. v. McGrath, 91 Mo. 386; see also State ex rel. v. Gregory, 83 Mo. 123; State ex rel. v. Francis, 95 Mo. 44; State ex rel. v. Fort, 180 Mo. 97.]
The judgment is affirmed.
All concur.